an *537action inter alia to recover possession of a certain aircraft, plaintiff appeals from an order of 'the Supreme Court, Westchester County, dated April 15, 1975, which denied its motion to dismiss the affirmative defenses and counterclaims of defendants Hansa Jet Corporation and International Aviation Services, Inc. Order affirmed, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs. Section 184 of the Lien Law is constitutional both in itself and as applied to plaintiff in this case (see Terminal & Town Taxi Corp. v O’Rourke, 117 Misc 761; cf. Hernandez v European Auto Collision, 346 F Supp 313, revd on other grounds 487 F2d 378). Gulotta, P. J., Hopkins, Martuscello, Cohalan and Rabin, JJ., concur. [82 Misc 2d 741.]